Citation Nr: 0721870	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for bilateral hearing loss.  

In May 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss is attributable to 
acoustic trauma during active service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

The veteran asserts during the May 2007 hearing that exposure 
to jet engine noise during service caused him to develop 
hearing loss in both ears.  He explained during the hearing 
that as an aircraft radio radar maintenance technician, he 
was constantly subjected to engine noise while working on the 
flight line.  The veteran added that after service, his job 
was in an office, and admitted to target shooting for 
recreational purposes.  The veteran explained that he always 
used ear protection while shooting, and believes that working 
on the flight line during service exposed him to significant 
acoustic trauma.  Service records reveal that the veteran's 
military occupational specialty (MOS) was a radio repairman.  
The veteran contends that his bilateral hearing loss is a 
direct result of the activities he took part in during his 
active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.

The veteran maintains that he was exposed to acoustic trauma 
while he was in service.  The service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  Service medical records reflect that 
the veteran underwent an audiogram in April 1961.  The 
audiogram did not report a finding of bilateral hearing loss; 
however the April 1971 hearing conservation data report 
indicated that it was taken following exposure in noise 
duties.  It was also noted that the veteran was exposed to 
noise for the past two years, for approximately two hours a 
day, and "seldom or never" wore ear protection.  
Furthermore, a January 2005 private medical report by S. K., 
M.D., states that the veteran's hearing loss results from 
loud noise exposure from working as a radio/radar systems 
repair technician on an aircraft during his military service.  
Similarly, a March 2006 private medical report from S. C., 
certified audiologist, stated that the veteran's hearing loss 
is secondary to the excessive noise exposure while serving in 
the military.  The certified audiologist explained that the 
rationale for her conclusion is that "the pattern of [the] 
[veteran's] loss is consistent with excessive noise exposure 
with no hearing protection and [the] [veteran] [has] no 
significant noise exposure history outside . . . military 
service."  

In November 2003, the veteran was afforded an audiological VA 
examination.  During the examination, the veteran explained 
that his current hearing loss is related to his military 
service.  Upon a review of the claims file and physical 
examination of the veteran, the examiner noted that an August 
1962 audiogram revealed hearing sensitivity in the right ear, 
which corresponds to a very mild loss of hearing on the 
audiometric standard.  The examiner concluded that her first 
impression was there was "no significant loss of hearing at 
the time of his first separation from the Air Force."  The 
examiner diagnosed the veteran with moderately severe 
sensorineural hearing loss in both ears.  

In August 2006, the veteran underwent a second audiological 
VA examination.  The examiner reviewed the claims file and 
opined that the veteran's hearing loss is not related to 
military noise exposure experienced during 1958 to August 
1962.  The examiner explained that once exposure to noise is 
discontinued, there is no further progression of hearing loss 
as a result of noise exposure.  

The record contains several medical opinions which address 
whether the veteran's bilateral hearing loss is service 
connectable.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board considers the November 2003 and August 2006 VA 
examiners' opinions as well as the January 2005 and March 
2006 private medical statements competent medical evidence.  
Given the medical statements which support the veteran's 
claim in conjunction with the veteran's personal testimony 
during the May 2007 hearing, as well as the fact that service 
connection for tinnitus is already in effect, the Board finds 
that the positive and negative evidence is in equipoise.  
Moreover, the veteran's statements are consistent with the 
events of record.  While he is not medically trained, the 
veteran is competent to describe his exposure to loud sounds, 
and he is also competent to testify as to his experience of 
hearing problems after service.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. 38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that entitlement to service connection 
for bilateral hearing loss is warranted.  The appeal is 
allowed.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


